I
per curiam :
El Procurador General presentó una quere-lla contra el Lie. Edgardo G. Raya, en la cual le atribuye haber incurrido en conducta que contraviene el Canon 9 del Código de Ética Profesional, consistente en “desobedecer en forma reiterada las órdenes del Tribunal Superior; y al ex-hibir éste una conducta altamente negligente en el cumpli-miento de la susodicha orden del Tribunal Superior”. (1)
*799Los hechos que motivan la presente querella según surgen del Informe del Comisionado Especial son los siguientes:
1. El querellado, Lie. Edgardo G. Raya, fue admitido al ejercicio de la profesión de abogado el 3 de enero de 1972 y al ejercicio del notariado el 5 de enero de 1972.
2. El 3 de abril de 1978 autorizó la escritura número tres sobre compraventa, por la cual los esposos Santos Rivera Rivera y Asunción Rivera Encarnación adquirieron una par-cela de terreno por compra a doña Primitiva Tapia Molina. La anterior parcela resultó segregada de uña finca de mayor cabida propiedad de varios herederos, entre los cuales estaba la vendedora. El 20 de julio de 1978, el licenciado Raya auto-rizó la escritura Núm. 13, por la cual los mencionados esposos adquirieron otra parcela de terreno por compra a doña María Mercedes Tapia, hermana de Primitiva Tapia. Esta segunda parcela también fue segregada de la misma finca que la anterior.
3. Las escrituras de compraventa de las parcelas no pu-dieron ser inscritas en el Registro de la Propiedad, ya que se omitió obtener la autorización de la Administración de Regla-mentos y Permisos (A.R.P.E.) necesaria para la segregación y además por falta de tracto registral.
4. El 8 de mayo de 1980, luego de varias gestiones infruc-tuosas, los compradores presentaron una demanda en el Tribunal Superior contra las vendedoras, en la cual solicitaban que se ordenara a las demandadas a otorgar escrituras libres de defectos para poder proceder con la inscripción en el Regis-tro de la Propiedad. El tribunal dictó sentencia en rebeldía que declaraba con lugar la demanda y ordenaba a las deman-dadas a otorgar, en un término de treinta (30) días, las co-rrespondientes escrituras libres de defectos a favor de los demandantes.
5. En su sentencia el tribunal de instancia previno al que-rellado, licenciado Raya, para que éste realizara las gestiones *800para corregir las escrituras autorizadas y así “salvaguardar su responsabilidad profesional”. La representación legal de la parte demandante en el pleito notificó al querellado por co-rreo certificado, con copia de la sentencia dictada por el Tribunal Superior.
6. Luego de varios intentos judiciales tramitados por la demandante durante los años 1982 y 1983 para lograr que se corrigieran las escrituras conforme a la sentencia dictada, el Tribunal Superior emitió, en enero de 1984, una nueva orden a la parte demandada para que corrigiera las deficiencias den-tro de sesenta (60) días. El querellado quedó personalmente enterado de ello, pues se encontraba presente en la vista que a esos efectos fue señalada.
7. Ante la falta de resultados positivos en relación con la inscripción de las escrituras autorizadas por el querellado, el 19 de octubre de 1984, el juez de instancia ordenó notificar al Procurador General con copia de los autos del caso.
8. Entre las faltas de las mencionadas escrituras estaba la ausencia de tracto. Las parcelas adquiridas por los esposos Rivera Rivera fueron segregadas de una finca cuyo título se transmitió por herencia. Al momento de la segregación y venta, la finca original se hallaba inscrita en común pro indi-viso a favor de los herederos, entre los cuales estaban las ven-dedoras, sin que se hubiese practicado la correspondiente es-critura de división de la comunidad.
9. Otra falta consistía en que no se adquirió el permiso de A.R.P.E. para la segregación de las parcelas vendidas. Además, al practicarse la mensura para proceder con la se-gregación y adjudicación de las parcelas a favor de los distin-tos herederos, posterior al otorgamiento de las dos escrituras autorizadas por el querellado, la finca principal de la cual se segregaron las parcelas vendidas resultó de una cabida menor a la que constaba en el Registro de la Propiedad.
*80110. Como condición para otorgar el permiso de segrega-ción de las distintas parcelas, incluso las parcelas vendidas por medio de las escrituras autorizadas por el querellado, A.R.P.E. requirió que se cedieran unas áreas a favor de los Departamentos de Recursos Naturales y Obras Públicas del Estado Libre Asociado de Puerto Rico.
11. Estaban incorrectos los datos registrales de la finca principal suministrados a A.R.P.E. para obtener la autori-zación de la segregación de las parcelas vendidas en las escri-turas autorizadas por el querellado. Esto requirió que poste-riormente se acudiera nuevamente a dicha agencia para ob-tener la correspondiente resolución enmendada con la cita registral de la finca principal corregida. No fue hasta el 15 de febrero de 1985 que A.R.P.E. emitió la resolución enmen-dada.
12. Un error en cuanto a la cabida de la finca principal entre el certificado de mensura practicado al someterse a A.R.P.E. la solicitud de autorización para la segregación de las parcelas y el plano de mensura autorizado por dicha agen-cia, requirió que se acudiese a ésta nuevamente para corregir la discrepancia. La resolución enmendada en este otro sentido se emitió por A.R.P.E. el 25 de marzo de 1985.
13. En el ínterin, uno de los herederos cedió su participa-ción indivisa en la finca principal a un tercero. Esto obligó a que el querellado autorizara una escritura sobre acta aclara-toria otorgada el 3 de abril de 1985.
14. Finalmente, en el mes de abril de 1986 se produce la inscripción en el Registro de la Propiedad de las parcelas ob-jeto de las órdenes que promueven la presente querella.
15. Inscribir en el Registro de la Propiedad las transac-ciones de compraventa que se formalizaron por las escrituras autorizadas originalmente por el querellado requirió a éste autorizar seis (6) escrituras otorgadas en fechas comprendi-das entre el 29 de diciembre de 1980 y el 3 de abril de 1985.
*80216. Con fecha de 22 de abril de 1986, el Sr. Santos Rivera Rivera acreditó, por declaración jurada prestada ante nota-rio, no tener interés en la querella presentada en contra del licenciado Edgardo G. Raya, por cuanto las escrituras sobre compraventa autorizadas por éste y otorgadas a su favor fi-guraban inscritas en el Registro de la Propiedad para la re-ferida fecha de 22 de abril de 1986.
17. A juicio del Comisionado Especial, la falta consis-tente en autorizar dos escrituras de compraventa sin obtener el permiso previo de A.R.P.E. para la segregación de los in-muebles vendidos, y el no haberse percatado el querellado de que la finca principal, de la cual se segregaron las parcelas objeto de las escrituras otorgadas ante él, permanecía inscrita en el Registro de la Propiedad en común pro indiviso, a favor de unos herederos, fueron factores que activaron en el ánimo de los compradores la presentación de la demanda en contra de los vendedores.
18. Por otro lado, las discrepancias surgidas en relación con la cabida registral de la finca principal en los documen-tos y planos sometidos a A.R.P.E., que requirieron la inter-vención del querellado con dicha agencia, unido a la venta de su participación indivisa que realizó uno de los herederos a un tercero, contribuyeron en gran medida a la demora atribuida al querellado en cuanto a la ejecución de las órdenes emitidas por el tribunal. Sin embargo, se debió prevenir al juez de ins-tancia sobre tales pormenores, a los fines de lograr que se am-pliase el término concedido para subsanar las escrituras.
Hemos analizado cuidadosamente los autos ante nos, y encontramos que del informe del Comisionado Especial surge que circunstancias fuera del control del querellado contribuyeron a la falta de diligencia que se atribuye a éste en relación con el cumplimiento de las órdenes emitidas por el tribunal de instancia. Este caso es un ejemplo de los muchos y variados problemas que puede confrontar un abogado que *803ejerce sus funciones notariales sin hacer una investigación adecuada de los antecedentes regístrales de la propiedad que es objeto del contrato. Chévere v. Cátala, 115 D.P.R. 432 (1984). Su falta mayor ante sus clientes, pues tanto deman-dantes como demandados lo fueron cuando estuvo revestido de sus funciones notariales, fue la de no ilustrarse adecuada-mente sobre el negocio jurídico en que estaba interviniendo. “El abogado representa los intereses de un cliente. El notario no representa a cliente alguno. Representa la fe pública.” In re Lavastida et al., 109 D.P.R. 45, 64, 86 (1979). (Juez Iri-zarry Yunqué, concurrente.) En sus funciones notariales tenía la obligación de orientarse y orientar a sus clientes sobre los problemas que surgirían al emitirse escrituras de compra-venta sobre predios de terrenos que aún no habían sido segre-gados legalmente de la finca mayor, pues faltaba el permiso requerido por A.R.P.E.
En In re Meléndez Pérez, 104 D.P.R. 770, 775-776 (1976), manifestamos lo siguiente al referirnos al abogado que ejercere funciones notariales:
. . . En su deber de ilustrar, y dar consejo legal a las par-tes contratantes, no hay guardarraya que separe al notario del abogado. ... La fe pública notarial tiene como base la voluntad ilustrada de los contratantes; no puede ser fruto de la ignorancia y la obscuridad. El notario, principal ins-trumento de la fe pública, tiene la indeclinable obligación de propiciar y cerciorarse de este estado de conciencia infor-mada supliendo las explicaciones, aclaraciones y adverten-cias en todo caso en que hagan falta para lograr el consen-timiento enterado de los otorgantes al acto notarial. ... El notario que falla a la sociedad y a los que ante él comparecen en este fundamental aspecto de aclaración e ilustración será el coautor de un consentimiento enfermo e ineficaz en dere-cho y habrá traicionado la fe de la que es principal guar-dador.
Por otro lado, aun cuando el querellado no fue parte demandada en el caso Civil Núm. 80-2987 (Sociedad de Ga-*804nanciales c/p Santos Rivera y Asunción Rivera Encarnación v. Primitiva Tapia Molina y María Mercedes Tapia), éste tuvo pleno conocimiento de que sus actuaciones como notario al emitir las escrituras 3 y 13 del 3 de abril y 20 de julio de 1978 respectivamente, al no poderse inscribir ambas escri-turas en el Registro de la Propiedad, (2) eran la causa fundamental del litigio.
El abogado en el desempeño de su gestión notarial está obligado a cumplir con lo dispuesto en la ley, en los Cánones de Ética o en el contrato con las partes. La inobservancia de esos deberes lo expone no sólo a una acción en daños por los perjuicios causados, sino a la jurisdicción correctiva y disci-plinaria por parte de este foro judicial. In re Cruz Tollinche, 114 D.P.R. 205, 207 (1983).
Surge claramente del informe del Comisionado Especial que el querellado, al tratar de resolver el problema existente, realizó múltiples gestiones. Notamos, además, que fue necesario coordinar con personas y realizar esfuerzos para lograr su propósito. Eso le requirió otorgar otras escrituras para salvaguardar su gestión notarial original. Como funcionario del Tribunal y dentro de sus deberes para con los tribunales, tenía la obligación de informar al tribunal de instancia las diferentes actividades que estaba realizando. (3) No *805podía cruzarse de brazos ante los reclamos de que era objeto. Su conducta no fue diligente y en este sentido merece nuestro rechazo. Los abogados tienen el deber de evitar pleitos inne-cesarios.
Incumbe, en suma, al notario no sólo cuidar de la aplica-ción correcta de la ley, sino velar por la realización, lo más plena que sea posible, de la justicia, haciendo que las con-venciones y negocios sean expresión de la moral más rígida y del Derecho más justo, y evitando se deslice en ellos cual-quier fraude de ley o cualquier abuso de Derecho. J. Castán Tobeñas, Función notarial y elaboración notarial del Dere-cho, Madrid, Ed. Reus, 1946, pág. 167; In re Lavastida et al., supra, pág. 79 (Juez Irizarry Yunqué, concurrente).
El querellado no ha actuado con la corrección y diligencia que se requiere a todo abogado notario. A pesar de las faltas incurridas por el Lie. Edgardo G. Raya, debido a que del ex-pediente ante nos surgen no sólo las múltiples gestiones rea-lizadas por éste, sino que las escrituras ya fueron debida-mente inscritas en el Registro de la Propiedad, y a que no ob-servamos en las actuaciones del licenciado Raya propósito al-guno de favorecer a alguno de los otorgantes, ni de defraudar o lucrarse, nos limitamos en esta ocasión a amonestarlo y apercibirle que de recurrir en este tipo de conducta en el fu-turo seremos más severos.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Negrón García disiente sin opi-nión escrita por entender que se debería suspender del ejer-cicio del notariado al licenciado Raya por un término definido. El Juez Asociado Señor Ortiz disiente sin opinión escrita por entender que la conducta del abogado amerita una suspensión del ejercicio de la abogacía por un año.

(1) Querella presentada por el Procurador General.


(2)Ei abogado de la parte demandante, Lie. Juan Francisco Arroyo Elicier envió al querellado, por correo certificado, una copia de la sentencia del caso y, posteriormente, en la vista celebrada en enero de 1984, el Lie. Edgardo G. Raya estuvo presente.


(3)“La buena marcha del proceso judicial del país es responsabilidad ineludible de todo miembro de la profesión legal. Le corresponde a todo abogado procurar que prevalezca siempre en los tribunales un ambiente de decoro y solemnidad laborando por mejorar la calidad de la justicia que en éstos se imparte. Para lograr el más adecuado desenvolvimiento y desarro-llo del proceso judicial, el miembro de la profesión jurídica debe realizar todas las gestiones propias y legales que estén a su alcance, observando es-pecialmente los cánones siguientes, que señalan algunos deberes particula-res que surgen de este criterio general.” (Énfasis nuestro.) Cánones de Ética Profesional, Deberes del Abogado para con los Tribunales: Criterio General, 4 L.P.R.A. Ap. IX.